Kincheloe, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the facts and issues involved in the appeals to reappraisement listed in schedule A attached hereto are the same in all material respects as the facts and issues involved in Nicholas Gal v. The United States, Reappraisement Nos. 129805-A, 138496-A, and 138545-A.
That at the time of exportation of the merchandise covered by the instant appeals to reappraisement the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to *356placing the merchandise in condition, packed ready for shipment to the United States, was the invoice price of the merchandise, less insurance, freight to German port, sea freight, consular fee, as noted on the respective invoices and attached entry papers, and less duties.
It is further stipulated and agreed that on or about the dates of exportation of the instant merchandise there was no higher foreign value.
It is further stipulated and agreed that the record in Reappraisements Nos. 129805-A, 138496-A, and 138545-A be incorporated as a part of the record in these appeals to reappraisement and that these appeals to reappraisement are submitted upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the invoice prices, less insurance, freight to German port, sea freight, consular fee, as noted on the respective invoices and attached entry papers, and less duties.
Judgment will be rendered accordingly.